Exhibit 10.5

SECOND LEASE EXTENSION AND MODIFICATION

AGREEMENT

This Second Lease Extension and Modification Agreement (“Second Lease
Extension”) is entered into as of the 21st day of June, 2011, by and between
PARADIGM RESOURCES L.C., a Utah limited liability company (hereinafter
“Landlord”) and LIPOCINE, INC., a Delaware corporation (Tax ID: 84-1413519)
(hereinafter “Tenant”).

WHEREAS, Landlord and Salus Therapeutics, Inc., a Utah corporation (hereinafter
“Salus Therapeutics”), entered into that certain Lease Agreement dated
August 11, 2003 (hereinafter the “Lease”), pursuant to which Landlord leased to
Tenant certain Premises designated as Suite 202, located at 675 Arapeen Drive,
Salt Lake City, Utah (hereinafter “Leased Premises”);

WHEREAS, on or about August 14, 2003, Salus Therapeutics assigned all its right,
title, and interest in the Lease to Genta Salus LLC, a Delaware limited
liability company (hereinafter “Genta”);

WHEREAS, on or about August 6, 2004, Genta assigned all its right, title, and
interest in the Lease to Tenant;

WHEREAS, on or about June 30, 2008, Landlord and Tenant entered into that
certain Lease Extension and Modification Agreement;

WHEREAS, the Lease term is set to expire of its own terms on November 31, 2011;
and

WHEREAS, the Landlord and Tenant desire to extend the Lease for an additional
three (3) year period.

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, Landlord and Tenant hereby agree to extend the term of the Lease
upon the following terms and conditions:

 

  1. The Lease Term shall be extended for an additional three (3) year period
commencing December 1, 2011 and ending November 30, 2014 (hereinafter “Second
Extension Term”).

 

1



--------------------------------------------------------------------------------

  2. Fixed Minimum Rent during the Second Extension Term shall be as follows:
Commencing December 1, 2011 of the Second Extension Term and continuing through
November 30, 2012, the Annual Fixed Minimum Rent shall be Two Hundred Fifty-Four
Thousand Eight Hundred Fifty-Six and 48/100 Dollars $254,856.48), payable in
equal consecutive monthly installments of Twenty One Thousand Two Hundred
Thirty-Eight and 04/100 Dollars ($ 21,238.04).

 

  3. The Escalations in Monthly Fixed Minimum Rent during the Second Extension
Term shall occur as follows:

 

Escalation Date

   Monthly Payment  

December 1, 2012

   $ 21,875.18   

December 1, 2013

   $ 22,531.44   

 

  4. Tenant shall continue to pay its pro rata share of Real Estate Tax Expense,
Landlord Fire and Casualty Insurance and Common Area Maintenance Payments,
currently estimated at $7,089.40 per month.

 

  5. OPTION TO RENEW: Provided Tenant is not, and has not been in default under
any of the terms and conditions contained herein, Tenant shall have one
(1) additional consecutive two (2) year option to renew and extend the Rental
Term as provided herein. The Option shall only be exercised by the Tenant
delivering written notice thereof to the Landlord not less than ninety (90) days
prior to the expiration of the original term. Fixed Minimum Rent for the Option
periods shall be as follows:

 

Option Period

   Monthly  

December 1, 2014

   $ 23,207.38   

December 1, 2015

   $ 23,903.60   

 

  6. Except as specifically modified, altered, or changed by this Second Lease
Extension, the Lease and any amendments and/or extensions shall remain unchanged
and in full force and effect throughout the Second Extension Term of the Lease.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have executed this Second Lease Extension
and Modification Agreement as of the date and year first above written.

 

LANDLORD:    

PARADIGM RESOURCES, L.C., a Utah

limited liability company

    By:   /s/ W. Richard Woodbury       W. Richard Woodbury, Manager          
By:   /s/ Don Brown       Don Brown, Manager       TENANT:     LIPOCINE INC., a
Utah corporation           By:   /s/ M. Patel       Its: President     By:   /s/
Robert Merrell       Its: Vice President

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF LANDLORD

 

STATE OF UTAH   )      : ss.    COUNTY OF SALT LAKE   )   

On the 28th day of June, 2011, personally appeared W. RICHARDS WOODBURY, to me
personally known, who being by me duly sworn did say that he is a Manager of
that certain company known as PARADIGM RESOURCES, L.C., the company that
executed the within instrument, known to me to be the persons who executed the
within instrument on behalf of said company therein named, and acknowledged to
me that such company executed the within instrument pursuant to its Operating
Agreement.

 

/s/ Tiffany M. Steele Notary Public

 

STATE OF UTAH   )      : ss.    COUNTY OF SALT LAKE   )   

On the 23 day of June, 2011, personally appeared DON BROWN, to me personally
known, who being by me duly sworn did say that he is a Manager of that certain
company known as PARADIGM RESOURCES, L.C., the company that executed the within
instrument, known to me to be the persons who executed the within instrument on
behalf of said company therein named, and acknowledged to me that such company
executed the within instrument pursuant to its Operating Agreement.

 

/s/ Andria R. Carnell Notary Public



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF TENANT

(Corporate)

 

STATE OF UTAH   )      : ss.    COUNTY OF SALT LAKE   )   

On the 21st day of June, 2011, before me personally appeared Mahesh Patel and
Robert Merrell, to me personally known to be the President and Vice President of
LIPOCINE INC., a Utah corporation, the corporation that executed the within
instrument, known to me to be the persons who executed the within instrument on
behalf of said corporation therein named, and acknowledged to me that such
corporation executed the within instrument pursuant to its by-laws or a
resolution of its board of directors.

 

/s/ Robin Denise Hill Notary Public